DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0024] line 9 “hating agent container” is a typographical error and should be “heating agent container”.  Appropriate correction is required.
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
Regarding claims 6 and 14, each of claims 6 and 14 in line 12 recites “each outer container wing” and appears should be “each of the outer container wings”. In line 13 each claim recites “each lid connection wing” and appears should be “each of the connection wings”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8, the heating container has been amended to be “a reusable heating container”, however the heating container is not described as reusable in the specification. Therefore the amendment is seen to constitute an issue of new matter and as such must be deleted.
Regarding claims 1 and 8, claims 1 and 8 have been amended to recite that “the heating container is designed to prevent fluid from the heating agent container or the outer container from entering the internal space of the inner container” however this is not recited in the specification nor is it readily apparent from the drawings. Therefore the amendment is seen to constitute an issue of new matter and as such must be deleted.
Claims 2-7 and 9-15 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 13, each of claims 5 and 13 in lines 2 and 14 recites “the container” it is unclear which container is being referred to.
Regarding claims 6 and 14, each claim in line 18 recites “pulling one or more handles” however recites “each of the plurality of connection wings includes a handle” in lines 8-9, it is unclear if the handles are the same or different.
Claims 7 and 15 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ra KR 20090009347 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Kaneko JP 02072075 (Espacenet Translation).
Regarding claim 1, Ra discloses a reusable heating container (Pg. 2, lines 62-64, 74-76) for cooking food comprising an outer container (6) and an inner container (2) which is received in an internal space of the outer container and a lid (3) which is separably connectable with the outer container to close an open top of the inner container (Figs. 1-5).  Ra discloses that the outer container has a bottom and a sidewall. Ra discloses that the outer container comprises a gap (hole 6) in the outer container sidewall. Ra discloses that a passage is formed between the outer container sidewall and the inner container, the passage allowing gas produced by the heating agent to flow from the heating agent through the passage and out the gap (hole 6) in the outer container (Figs. 3, 5). Ra discloses that the heating container is designed to prevent fluid from the outer container from entering the internal space of the inner container (container 2 is made from aluminum) (Pg. 3, lines 109-110).
Claim 1 differs from Ra in the recitation that the heating container comprises a heating agent container which provides an internal space for receiving a heating agent and in the recitation that the outer container includes an outer container bottom having a bottom opening and that the heating agent container is separably connectable to the outer container such that at least part extrudes through the bottom opening.
Bathany discloses forming a container by attaching a first container (bowl 1) and a second container (collar 2) where the second container (2) has a bottom opening and the first container (1) is separably connected (elastic snap fastened) to the second 

    PNG
    media_image1.png
    648
    1363
    media_image1.png
    Greyscale

Regarding the limitation that the gap is specifically provided in the upper edge of the outer container sidewall, this is seen to be a rearrangement of parts of the gap of Ra, Nevertheless, Kaneko discloses forming a gap in the upper edge of an outer container sidewall (‘075, Fig. 5), and it would have been obvious to one of ordinary skill in the art rearrange the placement of the hole of Kaneko to the location as taught Kaneko as a matter of design preference. 
Regarding claim 2, Modified Ra discloses that the heating agent container (bowl 1) includes a heating agent container bottom, a heating agent container sidewall which extends upward from the heating agent container bottom, a heating agent container connection part (‘954, flange 3 of the container) which extends outward from an upper edge of the heating agent container sidewall so that it is put on an inner end of the outer container (collar 2) bottom (‘954, Figs. 1-5).
Regarding claim 8, claim 8 is rejected for the same reasons given for claim 1.
Regarding claim 9, claim 9 is rejected for the same reasons given for claim 1.
Regarding claim 10, claim 10 is rejected for the same reasons as claim 2.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ra KR 20090009347 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Kaneko JP 02072075 (Espacenet Translation) in view of Zhang et al. US 2010/0108693 in view of Kim US 2017/0369212.
Regarding claim 3, claim 3 differs from Modified Ra in the recitation that the outer container (2) bottom has a stop protrusion on an inner side of the outer container bottom, the stop protrusion protruding upward from the outer container bottom toward 
Zhang discloses providing an outer container (204) bottom with a stop protrusion (230) protruding upward on an inner side and an inner container connection part in a shape of a groove which surrounds the stop protrusion ([0034]) (Fig. 2). It is noted that Zhang teaches the use of protrusions for locking together surfaces ([0033]). It would have been obvious to one of ordinary skill in the art to modify the outer container bottom of Modified Ra to have a stop protrusion protruding upward on an inner side and modify the heating agent container connection part to be in a shape of a groove which surrounds the stop protrusion in order to help prevent any movement between the outer container and heating agent container.
Claim 3 differs from Modified Ra in the recitation that connection and separation is accomplished by elastic deformation of one or both of the stop protrusion and the heating agent connection part.
Kim discloses a method of coupling surfaces includes providing one surface with a protrusion (530) and a groove (420), the groove and protrusion may be coupled and separated by means of elastic deformation ([0060], Fig. 9). It would have been obvious to one of ordinary skill in the art to modify Modified Ra such that connection and separation is accomplished by elastic deformation of one or both of the stop protrusion and the heating agent connection part as taught by Kim, since it would have been obvious to one of ordinary skill in the art to utilize known coupling mechanisms for securing together the heating agent container connection part and outer container bottom wall with a reasonable expectation of success. 
Claim 11 is rejected for the same reasons given above as for claim 3.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ra KR 20090009347 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Kaneko JP 02072075 (Espacenet Translation) in view of Zhang et al. US 2010/0108693 in view of Kim US 2017/0369212 in view of Harl US 7,131,289.
 Regarding claim 4, Modified Ra discloses that the inner container (2) includes an inner container bottom, an inner container sidewall which extends upward from the inner container bottom and an inner container connection part (flange at opening) (Fig.1, 2) which extends outward from an upper edge of the inner container sidewall and is separably connectable to an upper end of the outer container sidewall. 
Claim 4 differs from Ra in the recitation that the inner container connection part is in the shape of a ring type groove that surrounds the upper edge of the outer container sidewall.
Harl discloses attaching an inner container (103) to an outer container (102) with an inner container connection part that is in the shape of a ring type groove that surrounds the upper edge of the outer container (Fig. 10). It would have been obvious to one of ordinary skill in the art to modify Modified Ra such that the inner container connection part is in the shape of a ring type groove that surrounds the upper edge of the outer container sidewall as taught by Harl in order to provide a secure connection between the inner and outer containers and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Claim 12 is rejected for the same reasons given above as for claim 4.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ra KR 20090009347 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Kaneko JP 02072075 (Espacenet Translation) in view of Zhang et al. US 2010/0108693 in view of Kim US 2017/0369212 in view of Harl US 7,131,289 in view of Bostrom US 3,070,275.
Regarding claim 5, Modified Ra discloses that the container has a storage configuration and a cooking configuration. Modified Ra discloses that in the storage configuration that the inner container is within the outer container. Modified Ra discloses that in the cooking configuration the inner container is within the outer container (‘347, Fig. 5), the heating agent container connection part surrounds the stop protrusion of the outer container (‘212, Fig. 5), the heating agent container extends through the bottom opening of the outer container (‘954, Fig. 3), and the lid (3) is connected to the outer container (‘347, Fig. 5). 
Claim 5 differs from Modified in the recitation that in the storage configuration the heating agent container is specifically within the inner container. However this is seen to be an intended use of the heating container, nevertheless given that it was known in the art to nest multiple containers for storage as shown Bostrom, it would have been obvious to one of ordinary skill in the art to adjust the size of the containers to allow the heating agent container to be stored within the inner container to allow the multiple containers to be easily nested together for more compact storage.
Claim 13 is rejected for the same reasons given above as for claim 5.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ra KR 20090009347 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Kaneko JP 02072075 (Espacenet Translation) in view of Zhang et al. US 2010/0108693 in view of Kim US 2017/0369212 in view of Harl US 7,131,289 in view of Bostrom US 3,070,275 in view of Clark et al. US 2015/0367987 in view of Atkins et al. US 2005/0247709.
Regarding claim 6, claim 6 differs from Modified Ra in the recitation that the outer container further includes a plurality of outer container wings which protrudes outward from the outer container sidewall and in the recitation that the lid includes a plurality of connection wings corresponding to the outer container wings, wherein each of the plurality of connection wings includes a handle which is spaced apart from the outer container wings, wherein each outer container wing comprises a connection groove, each lid connection wing comprises an insertion protrusion configured to be removably connected to a corresponding connection groove, and wherein the lid may be connected to the outer container by pressing the insertion protrusions into the corresponding connection grooves and the lid may be removed by pulling one or more handles of the lid to disconnect the insertion protrusions from the connection grooves.
Clark discloses providing a container which comprises a plurality of outer container wings (lower tabs 146, 148) which protrudes outward from the outer container sidewall ([0033]) and discloses that the lid includes a plurality of connection wings (upper tabs 150, 152) corresponding to the outer container wings ([0034]). Clark discloses that each of the outer container wings has a connection groove (142b, 144b) and each of the connection wings has an insertion protrusion (142a, 144a) which is 
Claim 6 differs from Modified Ra in the recitation that each of the plurality of connection wings includes a handle which is spaced apart from the outer container wings, and the lid connected to the outer container is separated by pulling using the handle. It is noted that Modified Ra already discloses that the wings can also be used in assisting separation of the lid and container (‘987, [0035]).
Atkins discloses providing a pair of pull tabs (44, 74) extending from a cover seal structure corresponding to locking structures to aid in the opening of the container and lid ([0036], [0039], [0042]). It would have been obvious to one of ordinary skill in the art to modify Modified Ra such that each of the plurality of connection wings includes a handle (pull tab) which is spaced apart from the locking mechanisms (outer container 
Claim 14 is rejected for the same reasons given above as for claim 6.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ra KR 20090009347 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Kaneko JP 02072075 (Espacenet Translation) in view of Zhang et al. US 2010/0108693 in view of Kim US 2017/0369212 in view of Harl US 7,131,289 in view of Bostrom US 3,070,275 in view of Clark et al. US 2015/0367987 in view of Atkins et al. US 2005/0247709 in view of Sevim US 2007/0221197.
Regarding claim 7, claim 7 differs from Modified Ra in the recitation that in the cooking configuration the heating agent container connection part is in contact with the bottom of the inner container.
Sevim discloses a heating container for cooking foods comprising an outer container (3) an inner container (1) and a heating agent container (2) ([0015], Fig. 1) and discloses that the heating agent container has an connection part (flange) that is in contact with the bottom of the inner container. It would have been obvious to one of ordinary skill in the art to modify Modified Ra such that in the cooking configuration the heating agent container connection part is in contact with the bottom of the inner 
Claim 15 is rejected for the same reasons given for claim 7.
Response to Arguments
Applicant’s arguments filed 06/01/2021 have been fully considered and in light of the new amendments, a new grounds of rejection has been made based on Ra KR 2009000937. 
In response to Applicant’s arguments that Bathany does not disclose that the first container is separably connected to the second container, this argument has not been found persuasive as it is noted that Bathany discloses that the base of the collar (2) is inserted by elastic snap fastening in a peripheral groove formed in the upper part of the bowl (1) and discloses that the bowl and collar are made of plastic (Pg. 1, lines 21-26) thus it is obvious that the bowl and collar would be capable of being separated. In any case it is also noted that examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients includes making separable (MPEP 2144.04.V.C). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2784239 discloses a heating container for cooking foods comprising inner and outer containers that vent gases out between the inner and outer containers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792